NO. 07-08-0281-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



OCTOBER 1, 2008



______________________________





BRANDON LEWIS, APPELLANT



v.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 154
TH
 DISTRICT COURT OF LAMB COUNTY;



NO. 4270; HON. FELIX KLEIN, PRESIDING



_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

ON ABATEMENT AND REMAND

Following a plea of true on a motion to revoke probation, appellant Brandon Lewis was sentenced to two years confinement.  He has filed a notice of appeal from the trial court’s judgment and sentence.  The clerk’s record was filed on July 17, 2008, and the reporter’s record on July 7.  The clerk’s record does not contain the trial court’s certification of appellant’s right of appeal as required by Rule 25.2(d) of the Texas Rules of Appellate Procedure.
(footnote: 1) 

Consequently, we abate this appeal and remand the cause to the trial court for further proceedings.  On remand, the trial court shall utilize whatever means necessary to secure a proper Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d).  Once properly completed and executed, the certification shall be included in a supplemental clerk’s record to be filed with the Clerk of this Court by October 31, 2008.

It is so ordered.

Per Curiam

Do not publish.

FOOTNOTES
1: 
As of September 1, 2007, a defendant must sign and receive a copy of the certification.  Additionally, the new form provides certain admonishments to a defendant not previously required. 
The proper form for the Trial Court’s Certification of Defendant’s Right of Appeal is contained in Appendix D to the 2008 Rules of Appellate Procedure.